ALLOWANCE
1.	Claims 1 and 3-21 have been presented for examination.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 10/08/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
3.	Applicant’s arguments, filed 10/15/20, have been fully considered and are persuasive.  
4.	The double patenting rejections are withdrawn due to the amendment to the claims.
5.	The 35 U.S.C. 112(b) rejections are withdrawn due to persuasiveness of Applicant’s arguments.
6.	The prior art rejections are withdrawn due to the amendment to the claims and persuasiveness of Applicant’s arguments.
7.	Claims 1 and 3-21 are allowed.

Reasons for Allowance
8.	The following is an examiner’s statement of reasons for allowance: claims 1 and 3-21 are considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically instituting a calibration and synchronization operation to update the virtual system model if the difference between the real-time data output and the predicted data output exceeds a first threshold but not a second threshold wherein the second threshold is higher than the first threshold as disclosed in independent claims 1 and 17 of the instant application in combination with the remaining elements and features of the claimed invention.

Prior Art of Record

Budhraja does not teach the limitations identified above as allowable subject matter.
10.	The Prior art of record Shokooh et al. (“Real-Time Simulation and Supervisory Control; the Next Logical Step After System Monitoring”) discloses wherein the virtual system model comprises virtual component data corresponding to the plurality of components of the electrical system and relationships between the plurality of components of the electrical system. 
Shokooh does not teach the limitations identified above as allowable subject matter.
11.	The Prior art of record Fidalgo (“Load Forecasting Performance Enhancement When Facing Anomalous Events”) discloses wherein a machine learning engine is configured to store and process patterns observed from the data output. 
Fidalgo does not teach the limitations identified above as allowable subject matter.
12.	The Prior art of record Tinsley et al. (U.S. Patent No. 6,343,617 B1) discloses wherein the difference between the real-time data output and the predicted data output exceeds a first threshold. 
Tinsley does not teach the limitations identified above as allowable subject matter.

Metcalfe does not teach the limitations identified above as allowable subject matter.
14.	The Prior art of record Stoilov et al. (U.S. Patent Application No. 2009/0319415 A1) discloses historical electrical system data for total penalty cost based on a power factor value for the electrical system. 
Stoilov does not teach the limitations identified above as allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE LO whose telephone number is (571)272-5876.  The examiner can normally be reached on 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
/SUZANNE LO/Primary Examiner, Art Unit 2127                                                                                                                                                                                                        01/12/20